T Lewis, j.
1. There was no abuse of discretion in denying, at the trial term of an action, a motion by the defendant to open a default, the-recitals of fact set forth in the motion not disclosing any satisfactory reason for failing to answer at the proper time.
2. When, by reason of the defendant’s failure to file an answer, the averments of the plaintiffs’ petition are properly taken as true, and the court thereupon directs a verdict in the latter’s favor, the judgment will not be reversed, when the only exception to this action by the court is that the plaintiffs should have been required to prove' specified facts which are themselves sufficiently alleged in the petition. See Boaz v. Jackson, 105 Ga. 228.

Judgment affirmed.


All the Justices concurring.